Citation Nr: 1729968	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter-in-law


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1971 to December 1972.  He died in February 2010.  The Veteran's surviving spouse submitted a timely request for substitution of claimant upon the death of claimant.  In June 2016, the Veteran's surviving spouse was properly substituted as the appellant in this matter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2017, the Appellant testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

After the hearing, additional evidence was added to the record, to include the Veteran's autopsy report.  The Appellant waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a February 2017 statement.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, hypertension is shown to have been associated with exposure to herbicide agents in service.



CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as hypertension listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to certain herbicides during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  Application of this provision contains two presumptions, one that the claimant was exposed to herbicides and the second that the listed disease is related to that herbicide exposure. 

To obtain the presumption of exposure to an herbicide agent, a Veteran must have "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, served in the Korean DMZ during a specific timeframe, served in the U.S. Air Force or Air Force Reserves doing duties involving herbicide dissemination, or served in specific places and duties in Thailand.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6). 

To obtain the presumption that a claimant's disease is related to herbicide exposure, the disease must be one of the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309 (e) (2016); Notice, 59 Fed. Reg. 341-46  (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21, 258-21, 260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his lifetime, the Veteran maintained that service connection was warranted for hypertension as secondary to his diabetes mellitus, type II, which had been service-connected as due to his herbicide exposure in the Republic of Vietnam.

The Board notes that the Veteran underwent three VA examinations during his lifetime, in August 2007, September 2008, and June 2009.  To the extent that the examinations addressed the relationship between hypertension and diabetes mellitus, and did not address the relationship between hypertension, cardiovascular disease, and Agent Orange, the Board has afforded them little probative value in the resolution of the issue decided herein.

His private treatment provider submitted a statement in November 2008 which said that the Veteran's "hypertension and diabetes are most definitely related as signs and symptoms of cardiovascular disease due to Agent Orange exposure suffered during military service in Vietnam."

The Veteran's February 2010 autopsy report showed that he died of hypothermia due to environmental cold exposure, with acute alcohol intoxication and hypertensive cardiovascular disease being significant contributing factors.  

Ischemic heart disease includes hypertensive cardiovascular disease, and, as noted above, is a condition subject to presumptive service connection where there has been exposure to herbicide agents.  Although the Board notes that hypertension is not specifically considered to be a form of ischemic heart disease, and is therefore not covered under the presumptive provisions for disease incurred due to Vietnam service, the cause of the Veteran's death was hypertensive cardiovascular disease, which is a form of ischemic heart disease.  In light of the Veteran's contributing cause of death, the November 2008 statement from his private physician, and resolving all reasonable doubt in his favor, the Board finds that his hypertension was linked to his hypertensive cardiovascular disease.  Service connection is therefore warranted.



ORDER

Service connection for hypertension is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


